Citation Nr: 0805869	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
October 1968.  The veteran also had periods of active duty 
for training (ACDUTRA) and inactive duty with the Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2007).  Active duty for training means full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. 
§ 3.6(c) (2007).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).

The veteran maintains that diabetes mellitus was initially 
diagnosed during his service in the Army Reserves.  In the 
August 2004 Notice of Disagreement (NOD), the veteran stated 
he was originally diagnosed with diabetes mellitus, " while 
serving in the active Army Reserves and during a drill period 
with the 302nd Engineer Battalion in Corpus Christi, Texas."    

A review of the claims file indicates that personnel records 
from the veteran's reserve service are outstanding.  In 
addition, it appears that some of the reserve medical records 
have not been obtained.  The reserve service medical records 
in evidence are limited to reports of annual examinations.  
The reserve medical records and personnel records are 
necessary in order to determine whether diabetes was 
diagnosed during a period of ACDUTRA.  

The record reflects that a diagnosis of "glucose 
intolerance, possible diabetes" was noted during a July 1986 
quadrennial examination.  Service medical records also 
contain a letter from a private physician, dated in January 
1987, in which a diagnosis of adult onset diabetes was noted.  
However, it is not clear whether diabetes mellitus was 
documented during periods of active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA).  On remand, 
reasonable efforts should be made to obtain the veteran's 
reserve personnel records and reserve service medical 
records.  

Additionally, if the veteran had ACDUTRA for any of the dates 
where an elevated glucose level or diabetes mellitus were 
noted, the claim should be referred for a VA medical 
examination and an etiology opinion as to whether diabetes 
mellitus had its onset or was aggravated during ACDUTRA or 
active service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
reserve service medical and reserve 
service personnel records from the 
National Personnel Records Center (NPRC).  
The veteran and his representative should 
be informed of the status of all records 
requests.  The NPRC should be requested to 
verify all periods of ACDUTRA and 
INACDUTRA.

2.  The RO should also request the veteran 
to submit a copy of all Army Reserve 
records in his possession that document 
precise periods of active duty and active 
duty for training, such as copies of 
orders, military pay statements, etc.

3.  The veteran should be requested to 
provide the names of any physicians or 
treating facilities which were involved in 
the initial diagnosis of his diabetes in 
1986 or 1987.  All identified records 
should be obtained.  

4.  If  the evidence establishes that the 
veteran had ACDUTRA or active duty when 
his glucose was elevated or his diabetes 
mellitus was diagnosed, then the RO should 
schedule the veteran for a VA examination 
with an appropriate physician.  The 
examiner should be provided with a list of 
the verified periods of ACDUTRA.  The 
physician should be provided a copy of the 
claims file prior to the examination and 
should indicate in the examination report 
that a review of the claims file was 
conducted.  All necessary tests should be 
conducted.  The physician should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that diabetes mellitus had its 
onset or increased in severity beyond any 
natural progress during a period of 
ACDUTRA or active service.  

5.   Following the completion of the 
actions requested above, the claim should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



